Filed 10/28/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 190







State of North Dakota, 		Plaintiff and Appellee



v.



Colby James Tosseth, 		Defendant and Appellant







No. 20140098







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Christine H. McAllister, Assistant State’s Attorney, and Julie A. Lawyer, Assistant State’s Attorney, 514 E. Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee; submitted on brief.



Kelsey L. Gentzkow, 405 Bruce Avenue, Ste. 100, Grand Forks, ND 58201, for defendant and appellant; submitted on brief.

State v. Tosseth

No. 20140098



Per Curiam.

[¶1]	Colby Tosseth appealed from a criminal judgment entered upon a conditional guilty plea to possession of marijuana with intent to deliver after the district court denied his motion to suppress evidence. Tosseth argues the district court erred in denying his motion to suppress because law enforcement lacked reasonable suspicion to a continued seizure. We conclude the district court did not err in denying the motion to suppress. There was sufficient, competent evidence to support the district court’s determination Tosseth was seized, and sufficient, competent evidence that law enforcement had reasonable and articulable suspicion of criminal activity. We summarily affirm under N.D.R.App.P. 35.1(a)(2), (4) and (7). 
See
 
State v. Heitzmann
, 2001 ND 136, ¶ 19, 632 N.W.2d 1 (officer had reasonable suspicion to investigate further when a passenger fled during the continuing processing of a traffic investigation); 
State v. Franzen
, 2010 ND 244, ¶ 8, 792 N.W.2d 533 (the investigative detention may continue as long as reasonably necessary to complete law enforcement duties and issue a warning or citation).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner